Citation Nr: 1741831	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  07-38 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for left knee laxity.

2.  Entitlement to a disability rating higher than 10 percent for right knee laxity.

3.  Entitlement to service connection for left knee osteoarthritis, associated with chondromalacia patella.

4.  Entitlement to service connection for right knee osteoarthritis, associated with chondromalacia patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1976 to May 1977.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Board denied the appeal in a May 2013 decision. 

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and in December 2013 the Court granted a Joint Motion for Remand.  The Board remanded the appeal for further development in August 2014, March 2015, and September 2016.

The Veteran testified before the undersigned during a July 2010 hearing.  A transcript is of record.

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.



FINDINGS OF FACT

1.  Ligament laxity in each knee does not more nearly approximate moderate recurrent subluxation, or moderate lateral instability.

2.  Since December 4, 2014, bilateral knee arthritis has been manifested by pain, X-ray evidence of arthritis and limited motion.  

3.  The limitation of knee motion observed during VA examinations never more closely approximated a rating any higher than 10 percent disabling under Diagnostic Code 5260 or a compensable rating under Diagnostic Code 5261.


CONCLUSION OF LAW

1.  The criteria for an increased rating in excess of 10 percent for right knee ligament laxity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2016).

2.  The criteria for a rating in excess of 10 percent for left knee ligament laxity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5257.

3.  Resolving reasonable doubt in the Veteran's favor, right knee osteoarthritis is associated with chondromalacia patella, and a 10 percent rating is warranted since December 4, 2014.  38 U.S.C.A. §§ 1131, 1154, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  Resolving reasonable doubt in the Veteran's favor, left knee osteoarthritis is associated with chondromalacia patella, and a 10 percent rating is warranted since December 4, 2014.  38 U.S.C.A. §§ 1131, 1154, 1155, 5107; 38 C.F.R. §§ 3.102, 3.303.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Clams Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection 

The Veteran contends that his service connected knee disabilities resulted in bilateral knee osteoarthritis.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint affected by a limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the purposes of each analysis, the Board observes that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Pain alone does not equate to functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

A review of the evidence shows some indication of osteoarthritis in the knees, but no corroborative x-ray evidence, as early as 2006 in the private treatment records.  Private medical records from that period note that the Veteran was being followed for knee osteoarthritis but there was no definitive diagnosis.  The question of bilateral knee arthritis continues to surface during the period on appeal, with alternating examinations deriving different results.  VA found no evidence of arthritis in November 2010 and January 2017 VA X-Rays, but evidence of osteoarthritis was definitively diagnosed by a VA examiner in 2014.  Following that examination there was also evidence of mild tricompartmental osteoarthritis bilaterally in an X-ray from December 2015.  The note stated that the service connected injury had progressed to the current diagnosis due to chronicity and prolonged injury of bilateral knee degenerative joint disease. 

There are approximately as many examinations finding evidence of degenerative joint disease or arthritis as there are professing no such findings.  The evidence, being at least in equipoise, must be resolved in favor of the Veteran.  Hence, entitlement to service connection arthritis of each knee is warranted.  38 U.S.C.A. § 5107 (b).

The Board further finds that osteoarthritis in each knee warrants no more than a separate 10 percent rating in each joint from, but no earlier than, December 4, 2014.  The Veteran was diagnosed with osteoarthritis on that date, x-ray evidence shows arthritis on that date, and his symptoms were as such that a 10 percent rating is warranted under the pertinent diagnostic criteria.  

A rating above 10 percent for arthritis of the knees requires evidence showing that flexion is limited to 30 degrees or extension limited to 15 degrees.  As discussed below, this is not shown by the evidence of record.  Even when considering pain and weakness during flare ups, the Veteran's range of knee motion has never approached the required limitations.  During his last examination, flexion after repetitive motion actually improved from 40 degrees to 60 degrees, extension was full, and during the 2014 examination the examiner noted the Veteran's limited range of motion was at least as likely volitional.  

Separate ratings for bilateral osteoarthritis are therefore appropriate and a 10 percent disability rating for arthritis in each knee effective since, December 4, 2014, is granted. 

Increased rating

The Veteran has also claimed that his bilateral knee laxity and instability warrants a higher rating than the current 10 percent disabling rating. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Credibility determinations are the province of the Board. Washington v. Nicholson, 19 Vet.App. 362, 367-68 (2005) (stating that it is the Board's duty to weigh the evidence and to determine its credibility and probative value).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Facts

In December 2005, the Veteran filed claims of entitlement to increased ratings for his right and left knee disabilities.

The report of a March 2006 VA examination reflects the Veteran's complaints of knee pain, mostly anterior and diffusely around the kneecap.  He reported that his knees gave way daily and locked twice per day.  He also said that he had daily flare-ups, lasting an hour with pain estimated to be 8/10.  He reported that he could not ride a bike, run, or play basketball.  He said he did some weightlifting with his upper body but avoided lifting with his lower body.  He reported that he could walk, at most, one block at work and home and wore a brace on his right knee.  He said he worked as a forklift operator and had not lost any time from work.  

On physical examination, the Veteran ambulated with a mildly antalgic gait and wore a black neoprene brace around his right knee.  There was no obvious laxity in either knee and no changes in range of motion with repeat testing on four occasions.  The examiner noted, however, that the knees were very tender and that it was difficult to assess the extent of any laxity.  The examiner reported a range of knee motion as extension to 0 degrees and flexion to 102 degrees with pain.  During flare-ups, the examiner estimated that the Veteran would lose an additional 15 degrees of knee motion.  The clinical examiner's diagnosis was bilateral knee strains without clinical instability.  X-rays of the knees revealed that the osseous structures were intact and aligned.  There was no lytic or blastic pathology or evidence of trauma or significant degenerative changes.  The patellas and patellofemoral joints appeared normal.  There were no joint effusions or free joint bodies seen.  The radiologist's impression was no significant pathology.

In an April 2006 letter, Dr. L.D., a private physician from Kaiser Permanente, indicated that the Veteran had frequent episodes of moderate to severe pain throughout the day due to moderate bilateral medial lateral patella femoral joint space with lateral subluxation of the patella.  It was noted that he wore braces bilaterally, which aided to support instability and weakness in both knees.  In an August 2006 letter, the physician stated that the Veteran was being followed for knee osteoarthritis.

An October 2006 VA outpatient treatment record indicates that the Veteran's computerized problem list included "osteoarthrosis involving the knee".  A December 2006 note, however, indicates that the Veteran's knee pain was of an unclear etiology and that the X-ray reports did not show osteoarthritis.  At that time, the Veteran's knees were normal in appearance with no swelling or erythema.  He had full range of motion bilaterally.  There was moderate tenderness medial to the patellar/tibia ligament but no ligamentous tenderness.  There were a few crepitations over the right knee with passive motion.  

In January 2007, a VA examination was only notable for medial tenderness and crepitus.  There was no redness, warmth, or swelling.  He had full passive range of motion of the knees.  There was no crepitus or ligamentous instability.  There was no significant pathology noted.  

A January 2009 VA examination reflects the Veteran's complaints of knee pain with daily flare-ups and pain estimated as 8/10.  He reported that his knees occasionally gave way, but did not lock.  He also reported that walking up stairs caused pain and that he had an occasional limp.  He also reported being limited in playing with his grandson and having difficulty kneeling or squatting at work.  At the time of the examination, he reported that he worked as a gardener.  He said he took Motrin every other day for discomfort but was not receiving any ongoing treatment.  

On physical examination, the Veteran walked with a normal gait and did not use any assistive devices.  He could squat to a third squat with pain.  There was mild atrophy of the right leg.  There was no obvious laxity or instability in either knee.  X-rays revealed no changes from the previous study.  There was no evidence of degenerative joint disease or other specific soft tissue or osseous abnormalities.  The impression was negative study.  The examiner's assessment was bilateral knee strains without clinical instability.  
 
A March 2010 VA outpatient treatment record reflects the Veteran's complaints of a two-day history of right knee pain.  He denied any recent falls.  He said he was driving a big rig and twisted his knee stepping down.  There was no edema, redness, or inflammation.  Drawer tests were negative; there was no pain on palpation; he had fair range of motion; his gait was normal.  The impression was probable strain.  

In July 2010, a VA physician reported that the appellant was being seen for his knee disorders.  The physician noted that the appellant had been diagnosed with a bilateral patellofemoral syndrome, and that his symptoms included pain, intermittent effusion, buckling, crepitus, instability, and reduced flexion.

A July 2010 VA orthopedic surgery consultation record reflects that the Veteran was referred after complaints of knee pain.  It was noted that X-rays revealed no significant findings.  On examination the Veteran's gait was symmetric, and he demonstrated a full range of motion.  There was no effusion, but there was mild medial joint line tenderness and more tenderness with patellar compression.  There was mild crepitus and a limited ability to mobilize the patella medially.  The impression was anterior knee pain and tight patellar retinaculum.  He was referred for physical therapy.  

A September 2010 VA physical therapy record notes that the Veteran's knees were normal in appearance with no swelling or erythema.  He had a full range of motion bilaterally.  There was moderate tenderness medial to the patellar/tibia ligament but no ligamentous tenderness.  Anterior and posterior drawer tests were negative.  Varus and valgus stress tests were also negative.  

The report of a November 2010 VA examination reflects the Veteran's complaints of knee pain, primarily along the medial joint line of each knee; infrapatellar tenderness, and pain underneath the knee cap.  He complained of weakness, swelling, moderate stiffness, and that his knees gave way and locked hourly depending on activities.  He reported daily flare-ups and a 7-9/10 pain intensity.  The appellant reported working full time in security but that his knees limited his ability to stand more than 15 minutes or walk more than 30 minutes.  He said his knees also limited his ability to do sports.  He reported that he wore bilateral knee support braces.  

On physical examination the Veteran had pain and some stiffness.  There was no evidence of weakness, swelling, instability, or fatigability.  There was tenderness at the medial joint lines and infrapatellar tendons bilaterally.  There was also mild subpatellar crepitus with movement of both knees.  There was no obvious laxity and medial and lateral collateral ligament testing was negative.  Anterior and posterior drawer tests were also negative for laxity.  There was marked tenderness while attempting to test the collateral ligaments.  There was no clinical evidence of instability despite the Veteran's subjective complaints.  X-rays were negative.  The assessment was bilateral knee strains without instability, retropatellar pain syndrome and chondromalacia patella.  

A VA examination from December 2014 noted the Veteran's current disabilities as bilateral chondromalacia patella and bilateral knee ligament laxity.  As discussed above, the examination noted bilateral knee joint osteoarthritis.  Bilateral knee motion to 60 degrees of flexion and to 0 degrees of extension.  There was no change in the range of motion after repetitive-use.  The examination noted weakened movement and pain on movement bilaterally as contributing factors of his overall knee disability.  No joint instability was noted bilaterally.  The examiner noted that there was a progression of the prior rated disability due to the appearance of bilateral knee osteoarthritis.  In closing the examiner noted that although flexion of both knees was limited to 60 degrees, the Veteran walked with a normal gait and when getting off the examination table, he flexed his knees to 90 degrees.  The examiner opined that the "limited motion on exam is at least as likely volitional". 

At a December 2015 VA examination a bilateral knee strain was noted.  The examiner noted that Veteran's bilateral knee disorder remained painful and it was worse with standing and walking.  Range of motion study revealed flexion to 40 degrees in the right knee and to 60 degrees in the left knee.  Full extension was shown bilaterally.  Crepitus was noted bilaterally.  Although the examiner noted additional functional loss after repetitive testing, all range of motion values were the same after three repetitions.  Joint stability study revealed no instability in either knee. 

At a January 2017 VA examination no worsening was shown.  Passive motion noted pain on motion.  Examination revealed 40 degrees of flexion initially, improving to 60 degrees after repetitive use.  There was no crepitation during movement or any instability bilaterally.  The examiner opined that he would have to resort of mere speculation to provide the Veteran's passive range of motion, weight- bearing range of motion, and non-weight-bearing range of motion for each prior VA examination.  Indeed the examiner stated that providing those findings "would be medically impossible."  This examiner also attributed the previous "mild tricompartmental osteoarthritis bilaterally" diagnoses to the currently service connected disabilities and stated that no osteoarthritis was identified. 

Analysis

Considering the pertinent evidence of record in light of the applicable legal authority the Board finds that an increased rating for instability is not warranted for either knee.

The Veteran's knee laxity is assigned a 10 percent rating under Diagnostic Code 5257 bilaterally. Under that Code recurrent subluxation or lateral instability is rated as 10 percent disabling if the condition is slight, and 20 percent disabling if the condition is moderate.  38 C.F.R. § 4.71a.

The evidence of record shows numerous and consistent subjective complaints of instability, locking, and giving way.  The Veteran reported instability during VA examinations and in various statements.  On the other hand, during every VA knee examination, the anterior instability, posterior instability, and medial-lateral instability tests were normal. 

Based on this evidence, the Board finds that the Veteran's service-connected knee disabilities are manifested by no more than slight instability or subluxation.  In making this determination, the Board notes the Veteran is competent to provide evidence regarding symptoms capable of lay observation, including pain, instability and buckling of his knees.  See Charles v. Principi, 16 Vet. App. 370 (2002).  These reports of instability are not however considered credible as, although the reports of instability and giving way are consistently professed throughout the Veteran's statements of record, similar clinical findings are not present at any pertinent examination.  During examinations since 2010, knee joint stability testing was performed and no instability was found in either knee.  The Veteran's complaints of a limited range of motion, pain, locking and instability are further eroded by the 2014 the examiner's observation that his "limited" range of motion was at least as likely volitional, based on how the Veteran walked into the office and got down from the examination table.  

Except for the Veteran's complaints of instability, there is little evidence, during examinations or in his medical records, of instability of the knees.  The lack of objective clinical evidence preponderates against a finding that the Veteran's knee subluxation or instability is more than slight, as moderate and severe subluxation or instability would likely result in objective evidence which would be documented on clinical examination, i.e., through joint stability testing, in addition to subjective complaints of such.  

In reference to the 2013 joint motion for remand since the Court highlighted the additional loss of motion during flare ups.  As noted, however, the appellant did not show any flare ups of instability or lateral subluxation at any examination.  Further, there are no treatment records showing such.  While it is possible that flare ups are manifested by an increased limitation of motion, the clinical evidence of record at no time provides a basis for an increased rating due to a flare up causing an increased limitation of motion.  

For example, in March 2006 an examiner opined that the Veteran would lose an additional 15 degrees of motion during flare ups due to pain.  Even considering that fact an increased rating cannot be assigned.  In March 2006, the Veteran showed 120 degrees of flexion.  That warrants a noncompensable rating.  Even losing an additional 15 degrees of motion results in a noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.   

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The evidence when considered in light of the rating schedule shows that the appellant's bilateral knee symptoms are contemplated by the applicable rating criteria.  Subluxation and lateral instability encompasses functional limitation due to giving way, and the separately assigned ratings for arthritis contemplate the impact of pain and any limitation of motion.  There is no evidence that either knee disorder is manifested by pathology that is not encompassed by these limitations.  Hence, the scheduler ratings adequately contemplate the Veteran's disability picture and the first step of Thun is not met.  Therefore, referral for consideration of an extraschedular rating for right and left knee laxity is not warranted. 38 C.F.R. § 3.321(b)(1).

In light of the evidence of record the Board concludes that the criteria for a rating in excess of 10 percent for laxity of each knee have not been met.  Therefore, the claims must be denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an increased rating for right knee laxity is denied.

Entitlement to an increased rating for left knee laxity is denied.

Entitlement to service connection for right knee osteoarthritis with a separate 10 percent rating from December 4, 2014, is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for left knee osteoarthritis with a separate 10 percent rating from December 4, 2014, is granted subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


